EXHIBIT 10.9
 
 
 
FORM OF PROMISSORY NOTE
 
$______ Principal
______, 2014



 
FOR VALUE RECEIVED, Assured Pharmacy, Inc., a Nevada corporation (the
“Corporation”), promises to pay to the order of Pinewood Trading Fund, L.P., or
its assigns (the “Shareholder”), the principal sum of ___________ Dollars
($___,___), at 1029 East Drive, Beaumont, Texas 77706 or such place as the
Shareholder may from time to time designate in writing, payable as hereinafter
provided.
 
The unpaid principal balance hereof shall be payable April 30th, 2014, subject
to early payment as provided herein, by delivery to the Shareholder of a
certified or bank cashier’s check for the appropriate amount.  As long as any
principal balance remains outstanding, the Corporation shall not borrow
additional money from or incur other additional indebtedness owed to any person
(other than the Shareholder), nor shall the Corporation issue any securities,
except as may be agreed to by the Shareholder.
 
The Corporation shall use the proceeds of this note solely to: (1) fund and open
a store in Denver, Colorado; and (2) provide funding for stores in Kansas City,
Kansas and Kirkland, Washington, to maximize profitability.
 
If payment is not made when due, the outstanding principal and accrued interest
of this note shall, at the option of the holder and without notice or demand,
mature and become immediately due and payable.  The outstanding principal and
accrued interest of this note shall automatically mature and become immediately
payable in the event the Corporation violates the use of proceeds provided for
in this note or becomes the subject of bankruptcy or other insolvency
proceedings.  The Corporation hereby waives presentment, demand and notice.
 
The unpaid principal balance hereof shall bear interest from the date hereof at
a rate equal to 12% per annum.  Interest shall be calculated for the actual
number of days elapsed, using a daily rate determined by dividing the annual
rate by 360, and shall be payable on demand of the Shareholder, subject to early
payment as provided herein.  All principal, interest and other amounts unpaid
after maturity hereof has been accelerated shall bear interest, payable on
demand, computed at a rate equal to 6% per annum plus the rate otherwise payable
hereunder.  Nothing in this note shall require the Corporation to pay interest
at a rate in excess of the maximum rate permitted by applicable law.  All
amounts payable on this note shall be payable in lawful money of the United
States of America.  This note may be prepaid in full or in part at any time
without premium or penalty.
 
This note is not secured by any existing or future mortgages or security
agreements between the Shareholder and the Corporation.
 
In case any payment herein provided for shall not be paid when due, the
Corporation promises to pay all reasonable costs of collection, including all
reasonable attorney’s fees.
 
This note is governed by the internal laws of the State of New York, except to
the extent superseded by United States federal law.
 
 
 
 

 
Page 1 of 2

--------------------------------------------------------------------------------

 



 
The Corporation hereby waives presentment, demand, notice of nonpayment, protest
and all other demands and notices in connection with the delivery, acceptance,
performance or enforcement of this note.
 
The Corporation hereby consents to the exclusive jurisdiction of any state or
federal court situated in New York, New York, and waives any objection based on
lack of personal jurisdiction, improper venue or forum non conveniens, with
regard to any actions, claims, disputes or proceedings relating to this note, or
any document delivered hereunder or in connection herewith, or any transaction
arising from or connected to any of the foregoing.  The Corporation waives
personal service of any and all process, and consents to all such service of
process made by mail or by messenger directed to the address specified
below.  Nothing herein shall affect the Shareholder’s right to serve process in
any manner permitted by law, or limit the Shareholder’s right to bring
proceedings against the Corporation or its property or assets in the competent
courts of any other jurisdiction or jurisdictions.
 
The Corporation hereby waives any and all right to trial by jury in any action
or proceeding relating to this note, or any document delivered hereunder or in
connection herewith, or any transaction arising from or connected to any of the
foregoing.  The Corporation represents that this waiver is knowingly, willingly
and voluntarily given.
 
If any provision or any portion of any provision contained in this note is held
by a court of law to be invalid, illegal, unlawful, void or unenforceable as
written in any respect, then it is the intent of all parties hereto that such
portion or provision shall be given force to the fullest possible extent that it
is legal, valid and enforceable, that the remainder of the note shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion
or provision was not contained therein, and the rights, obligations and
interests of the Corporation and the Shareholder under the remainder of this
note shall continue in full force and effect.
 
Time is of the essence with regard to the performance of the obligations of the
Corporation in this note and each and every term, covenant and condition herein
by or applicable to the Corporation.
 
Executed as of the date first written above.
 


 
ASSURED PHARMACY, INC.
 
 
 
By: /s/    Brett Cormier                                                        
Name:    Brett Cormier
Title:      Chief Financial Officer
 
 
 
 
 



 
Page 2 of 2

--------------------------------------------------------------------------------

 
